 LOCAL 513, PLUMBERSLocal 513, United Association of Journeymen andApprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, AFL-CIO (Master Plumbers and Heating Contrac-tors of the Twin Cities (Benton Harbor and St.Joseph, Michigan)) and Claude Swigart, asagent for l.ocal 70, United Association of Jour-neymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada, AFL-CIO (Mechanical ContractorsAssociation of Grand Rapids) and Claude Swi-gart, as agent for Local 154 United Associationof Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United Statesand Canada, AFL-CIO (Shoreline MechanicalContractors) and Richard W. Lawrick. Cases 7-CB-4912. 7-CB-4985(1), and 7-CB-4985(2)September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn December 16, 1981, Administrative LawJudge James L. Rose issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The facts, as found by the Administrative LawJudge, are undisputed. The Respondent, Local 513,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO, has a collec-tive-bargaining agreement with the Master Plumb-ers and Heating Contractors of the Twin Cities.Under this agreement, Local 513 operates, throughits business agent, Claude Swigart, an exclusivehiring hall. The Administrative Law Judge foundthat Local 513 had an established procedure for re-ferrals from the hiring hall for jobs within theLocal's geographic jurisdiction. Under this proce-dure, when a contractor needs an employee, Local513 must be given the opportunity to make the re-ferral. If after 48 hours the Local is unable to meetthe contractor's needs, then the contractor may goelsewhere to secure employees.264 NLRB No. 59The Administrative Law Judge further foundthat sister locals for other geographic areas, specifi-cally Locals 70 and 154 of the same International,had substantially identical hiring hall arrangementsunder their respective collective-bargaining agree-ments. In addition, in order to prevent "unfaircompetition" between the locals' members for anyavailable work, the locals have had an arrangementthat an individual member may be on only one out-of-work list at a time-that of the local where hehas kept his membership. Thus, a member of Local513 cannot go into the geographical area of Local70, for example, and have his name placed on theLocal 70 out-of-work list unless he transfers hismembership to that local.The Administrative Law Judge found that inrecent years the area in which Local 513 has juris-diction has been severely depressed, and work hasbeen slow. Locals 70 and 154, on the other hand,sometimes are asked to supply more workers thanthey are able through their own out-of-work lists.The record supports a finding that on those occa-sions, rather than permitting the employer toinvoke its contractual right to hire from othersources, each local has called other sister locals toassist in supplying the necessary number of work-ers.The General Counsel alleges that Respondent,through Business Agent Swigart. violated Section8(b)(l)(A) and (2) of the Act on two separate occa-sions when it arbitrarily and capriciously failed torefer Richard Lawrick to jobs outside its geograph-ic jurisdiction, and Section 8(b)(l)(A) when Swi-gart refused to permit Lawrick to copy the out-of-work list used for referrals.With respect to these specific allegations, theAdministrative Law Judge found that in September1980 Robert Kenney, business manager for Local154, spoke to Swigart at a meeting and asked himto furnish 8 or 10 employees for one of Local 154'scontractors. As found by the Administrative LawJudge, Swigart called a number of his members heknew were out of work who had expressed a will-ingness to travel outside the area. He told them toreport to Kenney at the Local 154 hall in order tobe referred to a job. He did not use his out-of-worklist or have any other standard for determiningwhom to call other than his memory of who hadsaid they would travel.Again, in September, Otis Fahl, the businessmanager for Local 70, contacted Swigart by tele-phone and asked him to refer men to him. Asbefore, Swigart called upon his memory of thosewho had indicated a willingness to work outsidethe geographical area and called upon those indi-viduals to report to Fahl for referral to a job.415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Administrative Law Judge found that atleast three Local 513 members who went to workpursuant to these contacts had been on Local 513'sout-of-work list a shorter period than Lawrick.Further, Swigart did not contact Lawrick to ask ifhe was interested in being referred to a job in thejurisdiction of Local 154 or of Local 70.About this time, Lawrick came to the Local 513union hall and asked to look at the out-of-work list.Swigart showed him the list. Two days later, Law-rick returned and again asked to see the list andalso to have a copy of it made for him. Swigart re-fused. He stated at the hearing that Lawrick andother members have a right to look at the list, and"if they want to take off the top six names, I don'tmind as long as they are going to do it, but I don'tthink a Xerox copy of the list is anything to befloating around the country. I think it's the localunion's business."On these facts the Administrative Law Judgeconcluded that Swigart was not acting as an agentfor either Local 70 or 154 when he referred em-ployees to them, and that accordingly these refer-rals were not pursuant to an exclusive hiring hall.Since there was no exclusive hiring hall, the Ad-ministrative Law Judge found that Local 513would violate Section 8(b)(1)(A) only if Swigart'sfailure to tell a member of work was motivated bythat member's having engaged in activity protectedby Section 7 of the Act. The Administrative LawJudge found that Lawrick had questioned Swigartabout Swigart's expenses as business agent, and hadeven suggested that Swigart was drinking on thejob. He further found, however, that Lawrick hadbeen making similar accusations for over 10 yearsthroughout which time Swigart had regularly re-ferred him to jobs. He therefore concluded thatSwigart's failure to refer Lawrick was not motivat-ed by Lawrick's protected activity. With respect toSwigart's refusal to permit Lawrick to copy theout-of-work list, the Administrative Law Judgefound that Respondent violated Section 8(b)(1)(A).The Administrative Law Judge found that the listwas maintained pursuant to the exclusive hiringhall arrangement and that Lawrick had a right tocopy it. There were no exceptions to this finding.The General Counsel has excepted, however, tothe Administrative Law Judge's dismissal of the al-legations that Respondent's failure to refer Lawrickto out-of-town jobs violated Section 8(b)(1)(A) and(2) of the Act. As a threshold matter, the GeneralCounsel argues that the Administrative Law Judgeerred in concluding that the referrals in issue werenot in the context of an exclusive hiring hall. TheGeneral Counsel notes that Locals 154 and 70 hadexclusive hiring hall arrangements and the GeneralCounsel argues that in asking Swigart to fulfilltheir contractual obligation, the locals caused Swi-gart to act as their agent for purposes of maintain-ing the exclusive hiring hall. The General Counselpoints out that the employees referred by Swigartreported directly to Locals 154 and 70, not to theprospective employers.In our view, the question of whether Swigartwas acting pursuant to an exclusive hiring hall iscritical, since, as the Administrative Law Judgeconcluded, Swigart's "admittedly haphazard systemfor notifying members of out-of-town work ...would not withstand scrutiny as an exclusive hiringhall." Therefore, if the Administrative Law Judgeerred in finding that the referrals were pursuant toa "non-exclusive system," then he also erred inconcluding that the failure to refer did not violateSection 8(b)(l)(A) and (2) of the Act.After careful consideration, we find merit to theGeneral Counsel's exceptions. Contrary to the Ad-ministrative Law Judge, we find that Swigart's re-ferrals to the out-of-town jobs were made on behalfof Locals 154 and 70 in order to fulfill their con-tractual obligations. In so holding, we are follow-ing our "clear statutory mandate to apply the ordi-nary law of agency ... .":Thus, the Board has adopted the fundamentalrule of agency that "authority to act as anagent in a given manner will be implied when-ever the conduct of the principal is such as toshow that he actually intended to confer theauthority."'Here, representatives of both Local 154 andLocal 70 called Swigart and authorized him tosecure employees for their respective jobs. Swigart,acting under their authority, secured the neededemployees and referred them to these locals.Indeed Swigart recognized his obligation to secureemployees on their behalf. He testified that when asister local called for referrals, "you better fill it."Under the circumstances, we find that Swigart, inmaking the referrals, was acting as an agent of thesister locals. Accordingly, the referrals were madepursuant to an exclusive hiring hall.3i Local 90, Operative Plasterers and Cement Masons' International Associ-ation of the United States and Canada. AFL CIO (Southern Illinois Build-ers Association), 236 NLRB 329, 331 (1978), quoting International Long-shoremen's and Warehousemen's Union. C IO (Sunset Line and TwineCo.), 79 NLRB 1487, 1507 (1948).2 IdI Our dissenting colleague misapprehends the central issue here. thequestion is the nature and extent of Swigart's responsibility when select-ing members for referral pursuant to the request of other locals. If thereferrals were pursuant to an exclusive hinng hall, then they could not bemade, as they were, in an "admittedly haphazard" manner. We havefound that the referrals were through a hiring hall because Swigart wasauthorized by representatives from other locals to fulfill their contractualContinued416 LOCAL 513, PLUMBERSWe have reversed the Administrative LawJudge's finding that Swigart was not an agent. TheAdministrative Lac, Judge also found, however,that Swigart's method for referral was "haphazard"and could not withstand scrutiny when examinedas part of an exclusive hiring hall arrangement. Weadopt this finding. Thus, Local 513 had a well-es-tablished procedure for referrals but Swigart failedto follow this procedure in September when he re-ferred members who had been on the out-of worklist for a shorter period than Lawrick. According-ly, on these facts, we find that Respondent violatedSection 8(b)(1)(A) and (2) of the Act since it arbi-trarily failed to follow its established system for re-ferrals.4AMENDED REMEDYHaving found that the Union has engaged inunfair labor practices in violation of Section8(b)(1)(A) and (2) of the Act, we shall order it tocease and desist therefrom and to take certain af-firmative action to effectuate the policies of theAct.Having found that the Union unlawfully causedRichard Lawrick to be denied referral to work onat least two occasions since September 1980, weshall order it to make him whole for any loss ofearnings suffered as a result of the discriminationagainst him by payment to him of sums of moneyequal to that which he normally would haveearned as wages from the date of the discriminationagainst him, until such time as Respondent proper-ly refers him to employment pursuant to the lawfuloperation of its referral system, less net earningsduring such period. Backpay and interest thereon isto be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).Finally, we shall order Respondent to maintainand operate its exclusive job-referral system in anonarbitrary and noncapricious manner.obligations to furnish workers from the hiring hall The hiring hall ar-rangement vwas exclusive because the other locals, through Swigart, re-tained control over the selection of the workers to be employed, and em-ployment could not be obtained in any other manner Contrary to thedissent, this finding is not belied by the fact that members of one localcould apply for work at another local, since they could do so only afterthey received authorization, in the form of a travel card, from the homelocal. Moreover, contrary to the dissent, there is no legal impediment toholding Local 513 responsible for the acts of its business agent. Thus, al-though he wa, .cting pursuant to the hiring hall arrangement of hisfellow locals, he swas doing so in his capacity as a representative of Local513; hence, Local 513 is responsible for his conduct.4Having found that Respondent was acting pursuant to an exclusivehiring hall, we do not reach the alternative issue raised by the GeneralCounsel's exceptions, as to whether Respondent's failure to refer Lawrickwas motivated by animus toward L awrick because of his protected activ-itiesORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Local 513, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, AFL-CIO,Benton Harbor, Michigan, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order, as so modified:1. Insert the following as paragraph l(a) and re-letter the subsequent paragraphs accordingly:"(a) Making referrals in an arbitrary or capri-cious manner."2. Insert the following as paragraphs 2(a) and (b)and reletter the subsequent paragraphs accordingly:"(a) Maintain and operate the exclusive job refer-ral system in a nonarbitrary and noncapriciousmanner."(b) Make Richard Lawrick whole for any lossof earnings suffered as a result of the discriminationagainst him by payment to him of sums of moneyequal to that which he normally would haveearned as wages from the date of the discriminationagainst him, until such times as Respondent Unionproperly refers him to employment pursuant to thelawful operation of its referral system."3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER FANNING, dissenting:I agree with the Administrative Law Judge's De-cision and would dismiss the complaint allegationsregarding Section 8(b)(1)(A) and (2).5The facts are not in dispute. Swigart is the busi-ness manager for Local 513, United Association ofJourneymen and Apprentices of the Plumbing andPipefitting Industry of the United States andCanada, AFL-CIO. Locals 154 and 70 are sisterlocals of 513. Each Local has its own geographicalarea within which each operates an exclusivehiring'hall pursuant to collective-bargaining agree-ments between the Locals and the separate employ-ers whom each serves within its own geographicarea. It is an unwritten practice among the businessmanagers that if a local exhausts its out-of-work listthat business manager will inform the business man-agers of the other locals that there is work availa-ble in his area. The business managers of the otherlocals in turn notify any member they believeI I would adopt pro forma, in the absence of exceptions, the Adminis-trative Law Judge's finding that Respondent violated Sec. 8(bXl)(A) bydenying a member an opportunity to copy Respondent's out-of-work list417 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDmight be interested in out-of-town work. It is thispractice which the majority now finds violates Sec-tion 8(b)(1)(A) and (2) of the Act because the refer-rals were made without regard to any objectivecriteria. To arrive at this result the majority findsthat when Kenny, business manager for Local 154,informed Swigart of available work in Local 154'sgeographic area,6Swigart became an agent ofLocal 154. Thus, any member whom he told of thework became a "referral" made pursuant to an ex-clusive hiring hall agreement and the referral wassubject to the "objective criteria standard" whichSwigart admittedly did not follow.As found by the Administrative Law Judge,there is no evidence of any agency relationship be-tween Swigart, as business manager for Local 513,and either of the sister locals. Swigart was merelyperforming a service for his members by informingthem that there was work available. The practicewas an additional service, above and beyond thatwhich was required by the exclusive hiring hallagreements between the local union and the em-ployers. Nothing can be derived from Swigart'sconduct, or that of the other business managers,that could lead to the conclusion that Swigart wasclothed with any authority, actual or apparent, tooperate an exclusive hiring hall for Local 70 orLocal 154. This is made clear by the undisputedfact that any member of one local could apply forwork at another local and, if that local had ex-hausted its out-of-work list, would be referred.To find an agency relationship based on thescant evidence in this case places an unduly harsh,impractical, and unnecessary burden on Respond-ent, its sister locals, and the employers.Moreover, even if I were to accept the major-ity's theory of agency, I would not find a violationin this case. Thus, the majority finds that Swigartwas the agent for Locals 70 and 154. However, theexclusivity of the hiring hall is derived from thecollective-bargaining agreements between Locals70 and 154 and their respective employers. Thus,Local 513 cannot be liable for the actions of anagent for Locals 70 and 1547 who was operatingan exclusive hiring hall pursuant to collective-bar-gaining agreements between those locals and theiremployers-collective-bargaining agreements towhich Local 513 is not, and never has been, aparty. It is the principal who is responsible for theacts of the agent, not a third party.For the reasons set forth above, I dissent.6 The same situation also occurred when L ocal 70 informed Swigart ofavailable work in its geographic area.I These locals were made as parties but not Respondents.APPENDIXNoTICE To MEMBERSPOSTED BY ORDER OF THENATIONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL. NOT maintain and operate our ex-clusive job-referral system in an arbitrary orcapricious manner.WE WILL. NOT arbitrarily fail or refuse torefer Richard Lawrick to jobs through our ex-clusive job-referral system.WE WILI. NOT interfere with, restrain, orcoerce employees in the exercise of their rightsunder Section 7 of the Act by arbitrarily refus-ing to honor requests for information, made byemployees on the out-of-work register whohave a reasonable need therefor, pertaining tothe hiring hall system operated by this Union.WE WILI. make whole Richard Lawrick forany loss of earnings suffered as a result of ourdiscrimination against him, with interest.WE WI.L. maintain and operate our exclu-sive job-referral system in a nonarbitrarymanner.LOCAL 513, UNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OFTHE PLUMBING AND PIPEFITTING IN-DUSTRY OF THE UNITED STATES ANDCANADA, AFL-CIODECISIONSTATEMENT OF IHE CASEJAMES L. ROSE, Administrative Law Judge: Thismatter was heard before me on September 30, 1981, atBerrien Center, Michigan, upon the General Counsel'scomplaint which alleges generally that the RespondentUnion and its business agent violated Section 8(b)(1)(A)and (2) of the National Labor Relations Act, as amend-ed, 29 U.S.C. § 151, et seq., by the maintenance and dis-criminatory operation of an exclusive hiring hall system.Named as parties are two other labor organizations;however, there is no allegation that either violated theAct. They did appear by counsel.'Following submission of the bnefs in this matter, counsel for theseUnions moved for permission to submit a reply brief "in order to correctwhat we would consider to be significant factual distortions and now thatthe General Counsel's theory has been enunciated for the first time, givethe Respondents an opportunity to reply to the newly announcedContinued418 LOCAL 513, PLUMBERSThe Respondent generally denies that it has engagedin any violations of the Act and specifically denies that itoperated a hiring hall in a discriminatory manner.Upon the record as a whole,2 including my observa-tion of the witnesses, briefs, and arguments of counsel, Ihereby issue the follosing:FINDIN(;S OF F.\C- AND) CONCI USIONS OF LAVV1. J l RISI)ICI IONThe jurisdictional facts alleged in the consolidatedcomplaint are admitted and I find: Master Plumbers andHeating Contractors of the Twin Cities (Benton Harborand St. Joseph, Michigan) (herein Master Contractors),Mechanical Contractors Association of Grand Rapids(herein Mechanical Contractors), and Shoreline Mechani-cal Contractors (herein Shoreline) are associations repre-senting employers engaged in the mechanical contractingindustry each of which, through their individual mem-bers, during the 12 months preceding the filing of thecomplaint herein, performed services in excess of$100,000 and each of which has purchased and caused tobe brought to jobsites directly from points outside theState of Michigan goods and materials valued in excessof $50,000. Each association is, and at all material timesherein has been, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. 'THE LABOR ORGANIZATIONS INVO.VEDThe Respondent, Local 513, United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO (herein Local 513), is a labor organization withinthe meaning of Section 2(5) of the Act.Local 513 is the exclusive collective-bargaining repre-sentative, within the meaning of Section 9(a) of the Act,of all plumbers and pipefitters, but excluding office cleri-cal employees, guards. and supervisors as defined in theAct, employed by members of Master Contractors.Local 513 and Master Contractors have been parties tosuccessive collective-bargaining agreements, the mostrecent of which is effective from June 15, 1980, to June14, 1982.Local 70, United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO (herein Local 70),is the exclusive collective-bargaining representative,within the meaning of Section 9(a) of the Act, of alljourneymen, plumbers. plumber welders, public utilityplumbers, gas fitters, lead burners, marine plumbers andsteam fitters, pipefitters, pipefitter welders, refrigerationand air-conditioning fitters, and all their apprentices, butexcluding office clerical employees, guards, and supervi-sors as defined in the Act, employed by members of Me-chanical Contractors and is a labor organization withintheory." I do not believe the General Counsel's recitation of facts maten-ally deviated from the record. Further. the theory set forth in the Gener-al Counsel's brief is substantially that given during the hearing Accord-ingly, I deny the motion to submii a reply brief2 G.C. Exh 7. National Industrial Maintenance Agreement, is re-ceivedthe meaning of Section 2(5) of the Act. In connectionwith its representation of employees, Local 70 and Me-chanical Contractors have been parties to successive col-lective-bargaining agreements, the most recent of whichis effective from June 1, 1980, through May 31, 1982.Local 154, United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO (herein Local 154),is a labor organization within the meaning of Section2(5) of the Act and has been the exclusive collective-bar-gaining representative, within the meaning of Section9(a) of the Act, of all plumbers and pipefitters, but ex-cluding office clerical employees, guards, and supervisorsas defined in the Act, employed by members of Shore-line. Local 154 and Shoreline have been parties tosuccessive collective-bargaining agreements, the mostrecent of which is effective from July 1, 1980, throughJune 30. 1982.111. THE ALL.EGED UNFAIR LABOR PRACTICESA. Background FactsAs indicated, Locals 513, 154, and 70 represent plumb-ers and pipefitters in specifically defined geographicalareas. While the three are affiliates of the same Interna-tional union, there is otherwise no connection betweenthem. Each has its own officers, elected pursuant to itsown bylaws, Each has a business manager who is thechief executive officer of the local and each negotiates itsown collective-bargaining agreements. Within the perim-eters of the International constitution, each has its ownrules concerning acceptance of members, referral of em-ployees to jobs, the wages and expenses of the businessmanager, and so forth.Each local, pursuant to its respective collective-bar-gaining agreement, operates an exclusive hiring hall.While the hiring hall clauses are worded differently, theyare substantially identical. When a contractor needs anemployee, the local union must be given the opportunityto make the referral. If after 48 hours the Local is unableto meet the contractor's needs, then the contractor maygo elsewhere to secure employees.Each local keeps an out-of-work list of its memberswho are not currently employed. Thus when a memberceases being employed for any reason, he contacts theunion office and his name and date out of work is placedon the list. Then, when a contractor calls for employees,those on the out-of-work list are referred, or at leastgiven an opportunity to be referred, in the order of theirseniority on the list. (The circumstances under whichone would lose his place on the list are not materialhere.)To prevent unfair competition for available work, anindividual can be on only one out-of-work list at atime-that of the local where he keeps his membership.Thus, a member of Local 513 cannot go into the geo-graphical area of Local 70 and have his name placed onthe Local 70 out-of-work list unless he transfers hismembership to that local. However, a member of Local513 could be issued a travel card and present himself to419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Local 70 business manager for work, and, if work isavailable, would be referred.This case involves the alleged arbitrary and/or dis-criminatory failure of Claude Swigart, the business man-ager of Local 513, to refer one Richard Lawrick, amember of Local 513, to jobs within the geographical ju-risdictions of Locals 70 and 154 in September 1980.The evidence establishes that on May 16, 1980, Law-rick was placed on the out-of-work list of Local 513 andwas not thereafter referred to any jobs by Swigart untilApril 1981. The evidence also shows that the area inwhich Local 513 has jurisdiction has been severely de-pressed over the last several years and work has beenquite slow.In September Swigart happened to talk with RobertKenney, the business manager for Local 154. Kenneytold Swigart that one of the contractors in his areaneeded employees and asked if Swigart could furnish 8or 10. Swigart testified that this conversation was on aSaturday afternoon at a meeting they both attended inMarquette, about 9-1/2 or 10 hours driving time fromSwigart's home. On his return home Sunday, Swigartcalled a number of his members he knew were out ofwork who had expressed a willingness to travel outsidethe area. He told them to report to Kenney at the Local154 hall in order to be referred to a job. He did not usehis out-of-work list or have any other standard for deter-mining whom to call than his memory of who had saidhe would travel.Similarly in September, Otis Fahl, the business man-ager for Local 70, called Swigart to say that one of thecontractors in his area needed employees and asked ifSwigart could refer men to him. Again Swigart calledupon his memory of those of his members who had indi-cated a willingness to work outside the geographicalarea. He called them to report to Fahl for referral to ajob.The evidence demonstrates that at least three Local513 members who went to work pursuant to these con-tacts had been on the Local 513 out-of-work list a lesserperiod than Lawrick. Further, Swigart did not contactLawrick to ask if he were interested in being referred toa job in the jurisdiction of Local 154 or Local 70.About this time, Lawrick came to the Local 513 unionhall and asked to look at the out-of-work list because, ac-cording to his testimony, he had heard rumors thatpeople junior to him on the list had been referred tojobs. Swigart showed him the list. Two days later, Law-rick returned and again asked to see the list and asked tohave a copy of it made for him. This Swigart refused.He testified that Lawrick and other members have aright to look at the list, and "if they want to take off thetop six names, I don't mind as long as they are going todo it, but I don't think a Xerox copy of the list is any-thing to be floating around the country. I think it's thelocal union's business."B. IssuesOn these facts, the General Counsel contends thatSwigart was the agent of Locals 70 and 154. Since eachhad an exclusive hiring hall and since his failure to referLawrick was arbitrary and capricious Local 513 therebyviolated Section 8(b)(1)(A) and (2) of the Act. Further,the General Counsel contends that Swigart specificallydiscriminated against Lawrick because Lawrick had ex-ercised his protected right to criticize Swigart at Local513 meetings.Finally the General Counsel contends that, when Swi-gart refused to let Lawrick copy the out-of-work list,Local 513 violated Section 8(b)(1)(A) of the Act.C. Analysis and Concluding Findings1. The out-of-town jobsWhere a union has an agreement with an employer tobe the exclusive source of employees, though potentiallya source of disparate treatment among employees, such isnevertheless permissible. Local 357, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America (Los Angeles-Seattle Motor Express) v.N.L.R.B., 365 U.S. 667 (1961).However, to be lawful, operation of an exclusivehiring hall must have "objective criteria or standards forthe referral of employees." Local 394, Laborers' Interna-tional Union of North America, AFL-CIO (Wakil Abdun-ofi), 247 NLRB 97 (1980). Where the union does nothave such objective criteria or does not follow the crite-ria it has, failure to refer is violative of Section8(b)(l)(A) and (2) of the Act.On the other hand, unions are sometimes a source ofemployment without having an agreement with employ-ers to be exclusive. In such a situation, the failure of theunion to refer a potential employee is not a violation ofSection 8(b)(2), regardless of reason, because the uniondid not cause the employer to discriminate in violation ofSection 8(a)(3). However, if the failure to refer was topenalize one for exercising his Section 7 rights, suchwould be a violation of Section 8(b)(1)(A). Hoisting andPortable Engineers, Local No. 4 (The Carlson-Corporation),189 NLRB 366 (1971).Similarly, in Local Union No. 13, an Affiliate of theUnited Association of Plumbers and Apprentices of thePlumbing and PipeFitting Industry of the United States andCanada (Mechanical Contractors Association of Rochester,Inc.), 212 NLRB 477 (1974), the union had a nonexclu-sive hiring hall and it had failed to refer a member foremployment. While the analysis was focused on theunion's breach of its duty of fair representation, thereason the union refused to refer him was because hewas not a member and had worked for a nonunion con-tractor. The union was found in violation of Section8(b)(1)(A).In Buffalo Typographical Union No. 9, affiliated with In-ternational Typographical Union, AFL-CIO (Buffalo Cou-rier Express Co.), 202 NLRB 156 (1973), the Board heldthat where a union does not have an exclusive agreementwith an employer to refer, the failure to do so is viola-tive of Section 8(b)(1)(A) only if there is proof that theunion was motivated by the individual's having engagedin activities protected by Section 7 of the Act.Thus the threshold question is whether Local 513 hadan exclusive hiring agreement with employers outside itsjurisdiction or whether referral of its members to con-420 LOCAL 513, PLUMBERStractors with whom it had no collective-bargainingagreement was nonexclusive.The General Counsel argues that when Swigart an-swered the call from fellow business managers for em-ployees Local 513 became a party to the exclusive hiringhall arrangements Locals 70 and 154 had with the con-tractors in their respective jurisdictions. I do not believethat facts of this case support such a conclusion.It appears from the record that when a business man-ager has no more members to refer, to help contractorsfind employees, he will contact other sources of qualifiedworkers. The business manager does this to protect "hiscontractors" from potential penalties by attempting tofurnish qualified workers as soon as possible. And whena business manager who has members not working iscontacted, as a service to his members, he tells them ofthe availability of out-of-town work. But he makes noother effort to fill the need for requested employees.According to Swigart, if he is unable to send as manyas he says he can, he might not be called the next time.One of the business manager's principal responsibilities isto get work for his members within the geographicalarea of a local, then elsewhere if possible. He thereforewants other business managers to tell him of work avail-ability. Beyond that, Swigart will sometimes call otherlocals and even travel in search of potential work for hismembers.Thus when Kenney called Swigart and asked for men,Kenney was performing a service for an employer withwhom he had a contract. When Swigart undertook tofurnish employees to Kenney for referral, Swigart wasperforming a service for his members who were notworking. Swigart had no obligation to the employer norany agreement, exclusive or otherwise, to provide em-ployees for any contractor in the geographical jurisdic-tion of Local 70. When Swigart learned of out-of-juris-diction jobs, he told those of his out-of-work members hethought would be interested. Beyond that he had nothingto do with their actual referral to the job. That was doneby the local business manager.Although Swigart was in fact a source of employmentfor his members, and was the one whom Kenney con-tacted to fill his need (although presumptively Kenneycould, and did, call on other business managers), suchdoes not mean that Local 513 became a party to Local70's collective-bargaining agreement. Nor do these factsestablish that 513 thereby created an exclusive hiring hallfor work outside its geographical area.Further, I conclude that when Swigart undertook torender a service for his members, and simultaneously doa favor for a fellow business manager, he did not therebybecome the agent of Local 70 or Local 154. Nothing thatKenney nor Fahl did can be said to have clothed Swi-gart with any authority to act on behalf of Local 70 orLocal 154. Nor is there evidence that Local 70 or Local154 had any right of control over Swigart with respectto this matter. At all times Swigart was acting only onbehalf of Local 513 and his membership.On these facts I cannot conclude that Local 70 orLocal 154 created an agency relationship with Swigart.But in any event, as noted above, these locals have notbeen accused of violating the Act.In short, I conclude that as to jobs originating outsidethe geographical area of Local 513, with contractorswith whom Local 513 had no agreement, at most, therewas a nonexclusive referral service provided by Local513 through Swigart. And in providing this service Swi-gart was not the agent of any local but Local 513. Fur-ther, Lawrick, as any other member. could have securedemployment at the jobs in question by contacting direct-ly Local 70 or Local 154. Lawrick did not do so, thoughit appears that he in fact knew about these jobs. ThusLocal 513 would violate Section 8(b)(1)(A) only if Swi-gart's failure to tell a member of work were motivatedby that member's having engaged in activity protectedby Section 7 of the Act.This, therefore, is fundamentally a motive case. Theissue is whether when Swigart failed to notify Lawrickof the possibility of work he did so because Lawrick en-gaged in activity protected by Section 7 of the Act. Iconclude he did not.Although there is some evidence from which it is pos-sible to infer an unlawful motive on Swigart's part, onbalance such an inference is not warranted.Swigart has been the business manager of Local 513for 7 years and before that was the financial secretary.He also has served as a trustee for the various fringebenefit funds, as had Lawrick until recently.Lawrick has taken an active interest in the Union overthe years and according to his testimony is one of thefew who attends every meeting. According to Lawrick,at every union meeting since Swigart has been the busi-ness manager, Lawrick has questioned Swigart's ex-penses. Lawrick testified that he felt Swigart's expenseswere too high, "I just wanted to make sure that I wasn'tpaying his liquor bill."Lawrick's testimony with regard to union meetingsand his allegations at those meetings of Swigart's misuseof expenses was generally vague and conclusionary.However, he did testify to a specific matter: "When theyread off expenses of $200 and I asked what it was for,you don't get no answer." He later testified, concerningthis $200 matter, "The figure was probably out of theair." He had no specific incident in mind. Thus Law-rick's testimony was not very reliable; however, that hehad been feuding with Swigart for more than 10 years isundisputed.For a member of a union to question the expenses ofan officer or otherwise to speak out at union meetings,even though stating unpopular and minority opinions, isactivity protected by Section 7 of the Act. The questionthough is whether Swigart was moved by this activity ofLawrick to discriminate against him in September 1980by failing to advise him of possible jobs. I conclude hewas not.First, there is no evidence of any disparate treatmentof Lawrick at any other time. Lawrick does not allegeany other occasion when Swigart may have discriminat-ed against him. To the contrary, in 1979 Swigart had ad-vised Lawrick of a job outside Local 513's jurisdictionwhich Lawrick had taken, "then I was down in the hallone night and he [Swigart] needed a man for BattleCreek and he couldn't get one, so he asked me if I421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to take it. So I quit Port Sheldon that night andwent to Battle Creek the next morning." Battle Creekwas also outside the jurisdiction of Local 513. In testify-ing about the Battle Creek job Lawrick testified, "it wasabout a three week job. Beautiful time." It was a goodjob of which Swigart notified Lawrick.Yet even at that time, by his own admission, Lawrickwas feuding with Swigart concerning Swigart's allegedexcessive expenses, and Lawrick's not so subtle sugges-tion that Swigart was "drinking" on the job. In fact thishad been going on for years.That Swigart told Lawrick about out-of-town jobs,and good ones at that, in the context of Lawrick's con-tinual bickering indicates that Swigart was not disposedto discriminate against him. Indeed, I conclude that overthe years Swigart has learned to accommodate himself toLawrick.Swigart testified that Lawrick was one member whowould not take an out-of-town job if it meant being gonefrom home overnight. Lawrick admitted this, testifyingthat he would rather draw unemployment compensationthan work at a job which required him to be gone atnight. To those out-of-town jobs he did take, supra, hecommuted. At least one of the jobs involved here wassufficiently distant to indicate staying over, althoughsome who took the job apparently did commute. In anyevent, Swigart credibly testified that Lawrick never indi-cated a willingness to go outside the geographical area towork. Swigart's admittedly haphazard system for notify-ing members of out-of-town work was to notify thosewho had told him they were willing to travel. Thoughhaphazard, the system does have a practical basis. WhenSwigart gets calls from fellow business managers thetime in which he must find someone is invariably short-an afternoon call for a morning job. This is opposed tothe hiring hall where the union has 48 hours to fill a re-quest for employees; and, presumably, at least, localmembers out of work will take jobs within the Local'sjurisdiction. Again not everyone is willing to work outof town, even if they can commute.Such a system would not withstand scrutiny as an ex-clusive hiring hall. But it was not. As a nonexclusivesystem it does not per se violate the Act. And I concludethat on the evidence before me it cannot be inferred thatSwigart's failure to tell Lawrick of these jobs was moti-vated by any acts of Lawrick protected by Section 7 ofthe Act. The objective evidence corroborates Swigart'sgenerally credible testimony that his failure to tell Law-rick of the out-of-town jobs was in no way related toLawrick's activity at union meetings. I conclude that Re-spondent did not violate Section 8(b)(1)(A) and (2).2. The out-of-work listFeeling that he had been unfairly treated concerningjob referrals, Lawrick asked to see the out-of-work list.Swigart let him. Two days later Lawrick returned to theunion hall and asked to have a copy of the list, whichSwigart refused. He testified:Q. Why didn't you want him to make a Xeroxcopy of it?A. Time consuming more than anything else. Thelist is always available for the members to look at,and if they want to take off the top six names, Idon't mind as long as they are going to do it, but Idon't think a Xerox copy of the list is anything tobe floating around the country. I think it's theLocal union's business. The members are entitled toit, fine, there is no problem there, but it doesn'tbelong out of the hall, floating around.In an almost identical situation the Board held thatwhere a union operates an exclusive hiring hall, it is"automatically obligated" to honor a member's requestfor job-referral information. Local No. 324, InternationalUnion of Operating Engineers, AFL-CIO (Michigan Chap-ter, Associated General Contractors of America, Inc.), 226NLRB 587 (1976). Further, there, as here, the union's"alleged interest in preserving the anonymity or privacyof its members is inconsistent with its admitted policy ofallowing members to inspect the out-of-work files." TheBoard also rejected the union's claim that to allow themember to copy the list would be too burdensome.Respondent here offered no persuasive justification fordenying Lawrick the opportunity to copy the out-of-work list, which is, presumptively, a right he enjoys.Thus Swigart's refusal on September 26, 1980, was abreach of the Respondent's duty of fair representation ofLawrick, and was violative of Section 8(b)(l)(A).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce, within the mean-ing of Section 2(6) and (7) of the Act.V. REMEDYHaving concluded that Respondent engaged in anunfair labor practice in violation of Section 8(b)(l)(A), Ishall recommend that it cease and desist therefrom andtake affirmative action designed to effectuate the policiesof the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this matter, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER3The Respondent, Local 513, United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO, its officers, agents, and representatives, shall:1. Cease and desist from:s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.422 LOCAL 513, PLUMBERS(a) Interfering with, restraining, or coercing employeesin the exercise of their rights under Section 7 of the Actby arbitrarily refusing to honor requests for information,made by employees on the out-of-work register whohave a reasonable need therefor pertaining to the exclu-sive referral system operated by Respondent.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at its Benton Harbor, Michigan hall, copies ofthe attached notice marked "Appendix."4Copies of saidIn the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted hbOrder of the National Lahor Relations Board" shall read "Posted Pursu-notice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members and registrants arecustomarily posted. Reasonable steps shall be taken toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 7. in svrit-ing, within 20 days from the date of this ()rder, \% hatsteps Respondent has taken to comply herevwith.It IS FURTI HER ORI)I-RII) that the complaint be., and ithereby is, dismissed insofar as it alleges violations of theAct other than found herein.ant to a Judgment (if the United Stales Ciurt of Appeals Elfircling anOrder of the Nationral Lahbor Rel.liolv, Bo(ardl"423